Case 2:19-cv-01618-LPL Document 12 Filed 03/10/20 Page 1of1
Case 2:19-cv-01618-LPL Document 9-3 Filed 03/09/20 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL E. QUIDETTO,

CIVIL ACTION NO. 19-1618
Plaintiff,

Vv. MAGISTRATE JUDGE LENIHAN

WILLIAM BARR,

Attorney General of the United States,

REGINA LOMBARDO,

Acting Director of Bureau of Alcohol,

Tobacco, Firearms and Explosives,

CHRISTOPHER A. WRAY,

Director of the Federal Bureau of

Investigation,

United States of America,

(Electronic Filing)

Defendants.

ee ee ee ee ee ee

ORDER

AND NOW, this ~~ day of nid , 2020, upon consideration of

 

the Joint Motion to stay this matter pending a decision by the U.S. Court of Appeals for the Third
Circuit in Holloway y. Barr, 948 F.3d 164 (3d Cir.),

IT IS HEREBY ORDERED that the Motion is GRANTED;

IT IS FURTHER ORDERED that this matter is hereby STAYED and
ADMINISTRATIVELY CLOSED until the appeal proceedings close in Holloway and the Third
Circuit issues a mandate, at which time the Court shall set a status conference. The parties are to

advise the Court when a mandate is issued, within 30 days of its issuance.

  

ene

Pe Cenarion

Lisa Pupo Lenihan
U.S. Magistrate Judge

f a

 

cc: All parties of record
